Levine, J.,
concurs in part and dissents in part in a memorandum. Levine, J. (concurring in part and dissenting in part). Petitioners in this case chose to be represented, in dealing and negotiating with State sales tax auditors over their sales tax liability, by a certified public accountant. At least impliedly, if not expressly, a certified public accountant holds himself out to both the client and taxing authorities as a competent, knowledgeable professional in tax matters. Such accountants are included within a narrow class of licensed professionals permitted to represent taxpayers in proceedings before the State Tax Commission (20 NYCRR 601.2 [c]). Accordingly, in my view, the State sales tax auditor was entitled to rely upon the accountant’s express agreement to the test period audit which was conceded by the latter in his testimony at the hearing (see, Matter of Surface Line Operators Fraternal Org. v Tully, 85 AD2d 858), without having to inquire further as to whether petitioners’ waiver of any rights to a full audit was made knowingly and intentionally. Since the accountant expressed no reservations to the auditor when the agreement was made for the use of a test period, the accountant’s self-serving assertion at the hearing that he had not intended to waive any defense or objection to that audit method should not change the effect of his agreement.
With regard to petitioners’ contention that their purchase of debris-carting services made after September 1, 1976 was nontaxable, I am in agreement with the majority that an allowance should have been made in the audit for those purchases. Therefore, I would annul only so much of the determination as included the purchase of debris-carting services in the audit and otherwise would confirm.